Citation Nr: 1611664	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-02 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral renal cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral renal cysts and degenerative joint disease (DJD) of the cervical spine.

During the pendency of the appeal, in a November 2013 rating decision, the RO granted the Veteran's claim for service connection for DJD of the cervical spine.  This action constituted a full grant of the benefits sought, and the claim for DJD of the cervical spine is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In January 2016, the Veteran had a videoconference before the undersigned Veterans Law Judge (VLJ) and a copy of the transcript is of record.


FINDING OF FACT

The Veteran's bilateral renal cysts are not shown to be the result of his military service.


CONCLUSION OF LAW

Bilateral renal cysts were not incurred or aggravated in active service. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.9 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The record reflects the Veteran was mailed a letter in July 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs), VA and private treatment records have been obtained.  In addition, the Veteran was afforded VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board has not been made aware of any outstanding evidence.

As already mentioned above, the Veteran testified at a Board hearing in January 2016.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Bilateral Renal Cysts

The Veteran believes that his bilateral renal cysts are related to his active service.  While he concedes that he was not diagnosed until March 2009, after he was discharged from service, he contends that he had back pain for over 20 years while he was in service, and suggested that the pain was related to bilateral renal cysts.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In addition, the disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013) (noting that "continuity of symptomatology" as specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).

In this instance, the Veteran's STRs are unremarkable for any renal cysts.  Post-service medical treatment records show that he was diagnosed with bilateral cysts in March 2009 and had surgery in August 2009.  In addition, an October VA examination regarding his claim for a back disability, an MRI revealed bilateral renal cysts.

The Veteran was provided a VA examination regarding this claim in February 2012.  The examiner confirmed a diagnosis of bilateral benign renal cysts, status post partial right nephrectomy with no objective residuals or functional limitation.  She opined that the Veteran's bilateral renal cysts were less likely than not incurred in or caused by the claimed in service injury, event or illness.  The examiner observed that the Veteran was seen in service for back pain related to degenerative disc disease (DDD).  She found no objective evidence of kidney stones in service and the Veteran denied a history of kidney stones.  The examiner noted that a March 2006 MRI of the lumbar spine revealed no findings to suggest renal cysts.  She commented that it was not until March 2009 after an MRI of the lumbar spine that there was a suggestion of bilateral cysts.  Thereafter, a CT of the kidneys in March 2009 showed findings consistent with a right renal mass suspicious for renal cell carcinoma and a lower pole cyst like structure on the left kidney.  She noted a May 2009 4AG3 renal scan was normal.  In addition, the examiner observed that an April 2009 private urology consult noted that the Veteran was asymptomatic in regards to kidneys diagnosed with bilateral cystic renal masses classified as
Bosniak 2F cysts.  She stated that the Veteran then underwent a right open partial nephrectomy in August 2009.  The examiner then commented that there, however, was no subjective or objective evidence of kidney stones.  She explained that renal cysts are not caused by or related to gallstones and there was no medical nexus between the two conditions.  The examiner further stated that the back pain in service was noted to be secondary to DDD.  She said that the diagnosis of renal cysts was not established in service and the MRI of the lumbar spine in 2006 did not show any findings of renal cysts.  Therefore, the examiner concluded that Veteran's bilateral renal cysts were not related to his active service.

After reviewing all of the evidence regarding the posited correlation ("nexus") between the Veteran's bilateral renal cysts and his military service, the Board concludes that the preponderance of this evidence is against his claim, so it must be denied rather than granted.  Ultimately, the Board must consider all of the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  
In this case, the STRs are negative for any complaints or findings of this condition and there is no competent and credible evidence of record relating it to any in-service disease, event, or injury.  To the contrary, the February 2012 VA examination findings do not support the Veteran's contentions that he had bilateral renal cysts in-service as evidenced by the March 2006 MRI of the lumbar spine.  To reiterate, the Veteran has also conceded that this condition was not diagnosed in service, but attributed it to back pain for over 20 years.  The February 2012 VA examiner, however, stated that the Veteran's back pain in service is related to his DDD of the lumbar spine.  Accordingly, the Board finds that service connection for bilateral renal cysts is not warranted.

The Veteran has asserted his personal opinion that the claimed renal cysts are related to service, but the etiology of renal cysts is not within his competence as a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As there is no supporting medical opinion, the Board cannot find the Veteran's claimed renal disorder to be related to service.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for bilateral renal cysts.  Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for bilateral renal cysts is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


